Case 1:20-cr-00087-RPK Document 53 Filed 02/12/21 Page 1 of 1 PagelD #: 331
AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the

Eastern District of New York

USA

Plaintiff
Vs
Keith Levy

Defendant

Case No. 20-CR-00087 (RPK)

SS ~S

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Keith Levy

Date: 9-21-2020

Attorney's signature

Christopher Wright #3895182

Printed name and bar number

305 Broadway
Suite 1001
New York, NY 10007

Address

wrightlawnyc@ gmail.com

E-mail address

917-992-8701

Telephone number

FAX number

a ccc [Reset
